134 N.W.2d 807 (1965)
178 Neb. 670
Duane RUSE, Administrator of the Estate of Margaret Ruse, Deceased, Appellant,
v.
NAVAJO FREIGHT LINES, INC., a Corporation and Frank E. Howland and John Elton Howland, Appellees.
No. 35887.
Supreme Court of Nebraska.
April 23, 1965.
*808 E. A. Anderson, Michael V. Smith, Gordon, for appellant.
Baylor, Evnen, Baylor & Urbom, Lincoln, for appellees.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, BROWER, SMITH, and McCOWN, JJ.
SPENCER, Justice.
Plaintiff has appealed from the sustaining of the special appearance of Navajo Freight Lines, Inc.
The basic objection involved in the special appearance is whether service is permitted in Nebraska on a registered agent of a foreign corporation on a tort action arising in another state. We do not decide this issue because the appeal is premature and the issue is not now before us.
We dismiss the appeal for the lack of an appealable order. An order sustaining a special appearance is not an appealable order. See Erdman v. National Indemnity Co., 178 Neb. 312, 133 N.W.2d 472. Although the district court did sustain the special appearance, until a final order is entered it has an opportunity to change its mind and to correct its error if one has been made. Until a final order is entered, there is nothing from which to appeal.
For the reason given, plaintiff's appeal is dismissed at plaintiff's cost.
Appeal dismissed.